Case 1:19-cv-09356-PKC Document17 Filed 02/19/20 Page 1 of 2

Sills Cummis & Gross

A Professional Corporation

101 Park Avenue
28th Floor
New York, New Yotk 10178
Tel: (212) 643-7000
Fax (212) 643-6500
The Legal Center
One Riverfront Plaza
Newark, NJ 07102
Tel: (973) 643-7000
Fax: (973) 643-6500
Kenneth R. Schachter
Of Counsel

Direct Diak 212-500-1589 600 College Road Hast
Email: kschachter(@)siliscummis.com Princeton, NJ 08540
Tel: (609) 227-4600
. Fax: (609) 227-4646
February 19, 2020 peer
By ECF ey he fe pdr

Honorable P. Kevin Castel fee 15, "
United States Courthouse Lt bee pe pains te ,
Southern District of New York \~ a
500 Pearl Street Ao . pe ffs eek AES.
New York, New York 10007 3 le | 4 2 O
Re:  Fabtrends Int’l, Inc. v. Republic Clothing Corp., Case No, 19-cv-9356 p »)
2

Dear Judge Castel: [ -19 - 3?

Z

This firm represents Plaintiff Fabtrends International, Inc. (“Fabtrends”) in the above
referenced matter, and writes to request an adjournment of the mediation in this matter, currently
scheduled for February 26, 2020. Counsel for defendant Republic Clothing Corporation
(“Republic”) consents to this adjournment. The next conference in this matter is scheduled for
June 5, 2020.

The parties seek this adjournment in order to have additional time to analyze the damages
at issue in this copyright infringement matter. The Court previously ordered Republic to provide
sales records by February 14, 2020, although Republic was unable to provide any documentation
until yesterday, February 18, 2020. Fabtrends therefore needs additional time to analyze the
materials provided and to place a settlement value on the case. The parties also believe they may
be able to settle the matter without the assistance of a mediator.

Both parties and their clients are available on March 23, 24, and 26, and ask that the
mediation be rescheduled to one of these dates. We thank the Court for its attention to this matter.

Respectfully submitted,

s/ Kenneth R. Schachter
Kenneth R. Schachter

 
Case 1:19-cv-09356-PKC Document 17 Filed 02/19/20 Page 2 of 2

SILLS CUMMIS & GROSS

A PROFESSIONAL CORPORATION

Honorable P. Kevin Castel
February 19, 2020
Page 2

ce: All counsel of record
Stu Shapiro, Mediator (by email only)
Mediation Office (by email only)

 
